DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 2/15/2021 has been entered. Amended Claims 1, 3, 15, 21, 22, 24 and 26 have been noted. The amendment has overcome the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. The amendment has failed to overcome all of the claim objections previously set forth - only the claim objections that have been overcome have been withdrawn. Claims 1-26 are currently pending. 

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, the last line, change “this gas transfer channel” to -- the gas transfer channel --
Add degree symbols to Claims 4 and 6. For example, in Claim 4, change “800 C” to -- 800°C --
In Claim 15, add colons at the end of each of lines 2 and 4
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“device for supplying fuel” (Claim 15)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In accordance with the specification, a “device for supplying fuel” (from Claim 15) will be interpreted as at least one fuel lance



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (US 3,771,946) (hereinafter “Hofer”) in view of Yap (US 4,927,357). 	
	Regarding Claim 1, Hofer teaches of a method for calcining mineral rock in a regenerative parallel-flow vertical shaft furnace (Fig. 2), wherein at least two shafts (1, 2) are interconnected by a gas transfer channel (3), the method comprising the steps of:
	-    loading a mineral rock (“lime”) at the top of the shafts (see at least Abstract, Col. 2 line 18 - Col. 3 line 12 and Fig. 2), and
	-    unloading a calcined mineral rock at the bottom of the shafts (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2),

	-    firing the mineral rock, in the shaft in preheating mode, comprising a combustion of fuel (“fuel”) in the presence of gas containing oxygen (L2) so as to obtain the calcined rock, an emission of combustion gases, and a passage of these combustion gases from the shaft in firing mode to the other shaft in preheating mode by means of said gas transfer channel (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2),
	-    preheating said mineral rock, in the shaft in preheating mode, comprising a heat exchange between said mineral rock and said combustion gases from said gas transfer channel (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2),
	this method further comprises an additional injection into said gas transfer channel (injection of “fuel gas” into gas transfer channel (3) via the injection device at point “C”), wherein unburnt products of combustion may pass through the gas transfer channel from either shaft (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2). 
	Hofer fails to explicitly teach that the additional injection into said gas transfer channel comprises an injection of gases containing additional oxygen. However, it is well known in the art to do so.
	Yap discloses a relatable furnace (40) that comprises a burner (44) that supplies fuel (“fuel”) into a channel of the furnace (see Fig. 6B) and of a method for using the same (see at least Col. 5 line 66 - Col. 6 line 68 and Figs. 5, 6B and 7B). The furnace also comprises an injection device (4) disposed adjacent to the burner that is used to inject a gas containing additional oxygen (“oxygen”) into the channel. Alternatively, burner (44) may act as an injection device that injects gas fuel simultaneously with oxygen (see at least Col. 5 line 66 - Col. 6 line 68 and Figs. 5, 6B and 7B). Yap teaches that it is inter alia, “the flame temperature and thereby the transfer of heat from the flame to the thermal load will be increased. Additionally, the reduction of nitrogen flowing through the combustion system diminishes exhaust loses” (see Col. 1 lines 37-47).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method/furnace taught by Hofer by configuring the injection device that is already disposed within the channel to additionally inject a gas containing additional oxygen based on the teachings of Yap. Doing so would have increased heat transfer while reducing nitrogen. Note that such modification would have resulted in the invention as claimed wherein gas containing additional oxygen would be injected into the gas transfer channel and note that injecting gas containing additional oxygen into the gas transfer channel would have necessarily enabled the oxidation of unburnt products (via the addition of O2) as claimed. 

	Regarding Claim 2, Hofer also teaches that the gas containing oxygen (L2) supplied to a shaft in firing mode may be in the form of a gas containing primary oxygen, conveyed simultaneously to the fuel, and a gas containing secondary oxygen (L1) may introduced at the top of this shaft through the rock to be fired (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2). 

	Regarding Claims 3 and 4, Hofer and Yap teach the method according to Claim 1 (see the rejection for Claim 1), but fail to explicitly teach that oxidation of unburnt products is carried out at an oxidation temperature that is high enough to allow for an oxidation of carbon monoxide and low enough to prevent a thermal degradation of molecules of dinitrogen into atomic nitrogen and that said oxidation temperature is between 800 °C - 1,300 °C. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the 
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Hofer and Yap teach of oxidation of unburnt products (see at least see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2 of Hofer and the rejection for Claim 1) - thus the general conditions of the claim are disclosed in the prior art. The temperature that oxidation occurs at is a result effective variable; increasing furnace load will increase the temperature that oxidation occurs at and vice versa. This variable is readily changeable in the method taught by Hofer and Yap since both references contemplate load increase/decrease (see at least Col. 2 line 18 - Col. 3 line 12 of Hofer and  Col. 5 line 66 - Col. 6 line 68 of Yap). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the oxidation temperature to a value that is within the claimed range in each of Claims 3 and 4 since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed in each of Claims 3 and 4. 


(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Yap (in the combination of Hofer and Yap) teaches that additional oxygen is injected into said gas transfer channel of oxidation of unburnt products (see at least Col. 5 line 66 - Col. 6 line 68 of Yap and the rejection for Claim 1) - thus the general conditions of the claim are disclosed in the prior art. The quantity of additional oxygen injected into said gas transfer channel is a result effective variable; increasing the quantity of additional oxygen injected into said gas transfer channel will enhance the benefits of additional oxygen injection (i.e. higher heat output) at the expense of cost and vice versa. This variable is readily changeable in the method taught by Hofer and Yap since Yap contemplates modulation of the quantity of additional oxygen that is injected into said gas transfer 

	Regarding Claim 6, Hofer and Yap teach the method according to Claim 1 (see the rejection for Claim 1), but fail to explicitly teach that the gas containing the additional oxygen has a temperature that is between ambient temperature and 400 °C at the time of injection. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the temperature of the gas containing the additional oxygen such that it has a temperature that is between ambient temperature and 400 °C at the time of injection since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Yap (in the combination of Hofer and Yap) teaches that oxygen, which will inherently have some temperature, is injected into said gas transfer channel (see at least Col. 5 line 66 - 

	Regarding Claim 7, Hofer also teaches that the gas containing the additional oxygen is “oxygen” (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2).

	Regarding Claim 8, Hofer also teaches that the gas containing the additional oxygen contains at least one combustion catalyst (“oxygen” - see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2).

	Regarding Claim 9, Hofer also teaches that said gas transfer channel (3) is a crossover channel that directly connects one shaft to the other (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2).

	Regarding Claim 10, Hofer also teaches that the injection in the crossover channel (at point “C”) occurs at an equal distance from the shafts that it interconnects (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2). In the combination of Hofer and Yap wherein gas containing additional oxygen would be 

	Regarding Claim 11, Hofer also teaches that the fuel is conveyed into the shaft in firing mode by lances that produce parallel beams of streams of fuel that undergo combustion and form lines of combustion gases that pass through the crossover channel (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2), and in the combination of Hofer and Yap wherein the gas containing additional oxygen would be injected over the entire cross-section of the crossover channel (see the rejection for Claim 1), the gas containing additional oxygen would necessarily come into contact with each of  the lines of combustion gas as claimed (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2).

	Regarding Claim 12, Hofer also teaches that said gas transfer channel may be formed from a crossover channel (combination of 4, 5) that connects peripheral channels (channels directly adjacent to each shaft as can be observed in Figs. 3 and 4) arranged around each shaft in such a way as to allow an access to the combustion gases from each shaft in the crossover channel (see at least Col. 3 lines 13-42 and Figs. 3, 4). 

	Regarding Claim 13, Hofer and Yap also teaches that said injection of gas containing additional oxygen takes place in the crossover channel (channel (3) as taught by Hofer with the gas containing additional oxygen as taught by Yap) (see at least Fig. 2 of Hofer and the rejection for Claim 1 above).

	Regarding Claim 15, Hofer teaches of a regenerative parallel-flow vertical shaft furnace (Fig. 2) for the production of calcined mineral rock (see at least Abstract), the furnace comprising:

-    with each one of said shafts comprising:
	-    at least one device for supplying fuel to the shaft (A1, B1, A2, B2) (see at least Col. 2 and Fig. 2),
	-    at least one supply (L1) of gas containing oxygen for combustion of the fuel (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2),
	-    an inlet for loading of mineral rock (the upper most portion of the shaft as shown in Fig. 2) (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2),
	-    an outlet for unloading calcined mineral rock produced (the lower most portion of the shaft as shown in Fig. 2) (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2), and
	-    an exhaust stack for removal of combustion gases from the shaft (the slanted portion of the shaft that connects the shaft to gas transfer channel (3) as shown in Fig. 2) (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2),
	said furnace further comprising an injection device (device at point “C” from which “fuel gas” is injected into gas transfer channel (3)) connected to a source of gas (“fuel gas”) and arranged to inject gas from the gas source into the gas transfer channel (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2).
	Hofer fails to explicitly teach that the source of gas also contains additional oxygen and of the injection device also injecting said gas containing additional oxygen. However, it is well known in the art to do so.
	Yap discloses a relatable furnace (40) that comprises a burner (44) that supplies fuel (“fuel”) into a channel of the furnace (see Fig. 6B) and of a method for using the same (see at least Col. 5 line 66 - Col. 6 line 68 and Figs. 5, 6B and 7B). The furnace also comprises an injection device (4) disposed adjacent to the burner that is used to inject a gas containing additional oxygen (“oxygen”) into the inter alia, “the flame temperature and thereby the transfer of heat from the flame to the thermal load will be increased. Additionally, the reduction of nitrogen flowing through the combustion system diminishes exhaust loses” (see Col. 1 lines 37-47).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the furnace taught by Hofer by configuring the injection device that is already disposed within the gas transfer channel to additionally inject a gas containing additional oxygen based on the teachings of Yap. Doing so would have increased heat transfer while reducing nitrogen. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 16, Hofer also teaches that the gas transfer channel is a crossover channel that directly connects one shaft to the other (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2).

	Regarding Claim 17, Hofer also teaches that said gas transfer channel may be formed from a crossover channel (combination of 4, 5) that connects peripheral channels (channels directly adjacent to each shaft as can be observed in Figs. 3 and 4) arranged around each shaft in such a way as to allow an access to the combustion gases from each shaft in the crossover channel (see at least Col. 3 lines 13-42 and Figs. 3, 4).

	Regarding Claim 18, Yap also teaches that the injection device comprises at least one straight perforated injection unit (5) introduced into the crossover channel and supplied by said source of gas containing additional oxygen (see at least Col. 5 line 66 - Col. 3 line 68 and Figs. 5, 6B and 7B). Note that 

	Regarding Claim 19, Hofer also teaches that the crossover channel has a longitudinal axis and that said injection unit placed transversely with respect to the longitudinal axis of the crossover channel (at point “C” - see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2). In the combination of Hofer and Yap, the at least one straight perforated injection unit would necessarily be placed transversely with respect to the longitudinal axis of the crossover channel as claimed (see at least Col. 5 line 66 - Col. 3 line 68 and Figs. 5, 6B and 7B of Yap and the rejection for Claim 18 above).

	Regarding Claim 20, Yap also teaches that said injection unit comprises one or several orifices oriented to inject the gas containing additional oxygen towards a top portion of the crossover channel (See at least Col. 2 line 18 - Col. 3 line 12 and Figs. 2, 5, 6B and 7 and note that the gas sprays out towards both the top and bottom of the channel via the spray action of the injection unit - the combination of Hofer and Yap, which would include the injection unit taught by Yap, accordingly meets the limitation of Claim 20 as claimed.).

	Regarding Claim 21, Hofer also teaches that the injection device, which would include the injection unit taught by Yap (as presented above in the rejection for Claim 18), is introduced into the crossover channel by an opening that is equally distant from said shafts (at point “C” - see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2). The combination of Hofer and Yap accordingly meets the limitations of Claim 21 as claimed. 


To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the orientation of the injection device within the channel is not critical to the invention since Applicant discloses several alternative, workable embodiments (such as those shown in Fig. 2 vs. 3). Thus is apparent that specifically orienting the gas injection device such that it is disposed in a position in the top of the channel as opposed to disposed in a position in the bottom or side of the channel does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of an injection device that is already disposed within the channel at an equal distance from the shafts and perpendicularly to the longitudinal axis (as 
	Therefore, it would have been prima facie obvious to modify method/furnace taught by Hofer and Yap to obtain the invention as specified in Claim 22 since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 23, Hofer also that the device for supplying with fuel comprises one or several series of one or several single-stream or multi-stream lances arranged in such a way as to produce parallel beams of streams of fuel in the corresponding shaft, with these beams being parallel to one another, with the streams of fuel of the various aforementioned beams being located in several planes parallel to the longitudinal axis of the crossover channel (see at least Col. 2 line 18 - Col. 3 line 12 and Fig. 2). 

	Regarding Claim 24, Hofer and Yap also teach that parallel beams of fuel from the shaft (see Fig. 2 of Hofer) would intersect with orifices of the injection unit (the orifices of element (5) as taught by Yap - see at least Figs. 5 and 7B of Yap and the rejection for Claim 18 above). The combination of Hofer and Yap accordingly meets the limitations of Claim 24 as claimed.

	Regarding Claim 25, the combination of Hofer and Yap also teaches that the injection device is arranged to inject gas containing additional air into the crossover channel (channel (3) as taught by Hofer with the gas containing additional air as taught by Yap) (see at least Fig. 2 of Hofer and the rejection for Claim 15 above).

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer and Yap further in view of Tschinkel (US 3,822,989). 
	Regarding Claim 14, Hofer and Yap teach the method according to Claim 1 (see the rejection for Claim 1), but fail to explicitly of an embodiment wherein the furnace comprises three shafts and three gas transfer channels which each interconnect two of said aforementioned shafts, and wherein one shaft is in firing mode for a predetermined period of time while the other two shafts are in preheating mode. However, such configuration is known in the art. 
	Tschinkel discloses a relatable shaft furnace (see Fig. 3 and Abstract). The furnace comprises three shafts (1-3) and three gas transfer channels (14, 16, 18) which each interconnect two of said aforementioned shafts (see Fig. 4), and wherein one shaft is in firing mode for a predetermined period of time while the other two shafts are in preheating mode (see at least Cols. 4-5 and Fig. 4). Tschinkel teaches that this arrangement is advantageous because, inter alia, it improves flow conditions and improves throughput (since there are three shafts available to heat material instead of only two) (see at least Col. 5 lines 20-60 and Fig. 4).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the furnace taught by Hofer and Yap by incorporating an additional shaft into the furnace such that the furnace comprises three shafts and three gas transfer channels which each interconnect two of said aforementioned shafts, wherein one shaft is in firing mode for a predetermined period of time while the other two shafts are in preheating mode, based on the teachings of Tschinkel. Doing so would have improved throughput and flow conditions. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 26, Hofer and Yap teach the method according to Claim 1 (see the rejection for Claim 1), but fail to explicitly of an embodiment wherein the furnace comprises three shafts and three 
	Tschinkel discloses a relatable shaft furnace (see Fig. 3 and Abstract). The furnace comprises three shafts (1-3) and three gas transfer channels (14, 16, 18) which each interconnect two of said aforementioned shafts (see at least Cols. 4-5 and Fig. 4). Tschinkel teaches that this arrangement is advantageous because, inter alia, it improves flow conditions and improves throughput (since there are three shafts available to heat material instead of only two) (see at least Col. 5 lines 20-60 and Fig. 4).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the furnace taught by Hofer and Yap by incorporating an additional shaft into the furnace such that the furnace comprises three shafts and three gas transfer channels which each interconnect two of said aforementioned shafts, based on the teachings of Tschinkel. Doing so would have improved throughput and flow conditions. Note that such modification, which would effectively add two more gas transfer channels, would have necessarily resulted in an injection device disposed in each gas transfer channel since each gas transfer channel comprises one injection device. Thus, such modification would have necessarily resulted in a configuration wherein an injection device for injecting gas containing additional oxygen would be disposed within each one of said gas transfer channels as claimed. 

Response to Arguments
The arguments filed 2/15/2021 have been fully considered but have not been found persuasive for the following reasons:



	The argument that Hofer fails to anticipate Claim 1 is considered moot since the Examiner has never contended that Hofer does anticipate Claim 1 - the prior art rejection previously set forth for Claim 1 was a 103 rejection made over Hofer in view of Yap.
	In regards to the combination of Hofer and Yap: Claim 1 effectively claims a method for using a furnace and Yap discloses a furnace and of a method of using the same. Thus, the furnace taught by Yap and the method of using it is consequently within the same field of endeavor as that of the instant application. Therefore, the argument that “Yap is not applicable” is not considered persuasive. Furthermore, as can be observed in Fig. 6B of Yap, the area that the gas is being transferred through is a channel. Thus, this area can be considered a gas transfer channel. Moreover, Yap teaches that merely injecting gas containing additional oxygen in into a channel that fuel is already being injected to will increase heat transfer while reducing nitrogen and this advantage could have been readily employed in the method taught by Hofer (as presented above in the rejection for Claim 1). Therefore, these arguments have not been found persuasive. 
	It is recommended that Applicant further amend the claims to include additional structural limitations relating to (at least) the injection device that injects the gas containing additional oxygen (as shown in at least Fig. 2 of the instant application) to endeavor to overcome the prior art of record. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmid et al. (US 3,074,706) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/28/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762